In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-21-00181-CR
     ___________________________

   AJAK MALUAL GWATH, Appellant

                    V.

          THE STATE OF TEXAS


On Appeal from Criminal District Court No. 1
           Tarrant County, Texas
        Trial Court No. 1600434D


  Before Birdwell, Bassel, and Womack, JJ.
  Memorandum Opinion by Justice Birdwell
                          MEMORANDUM OPINION

      Appellant Ajak Malual Gwath appeals from a judgment adjudicating him guilty

of indecency with a child and sentencing him to three years’ incarceration. We affirm.

                                   I. Background

      In October 2019, Appellant was indicted for three counts of sexual assault of a

child. Pursuant to a negotiated guilty plea, the State waived Counts 1–3 and amended

the indictment to add Count 4, indecency with a child. Appellant pleaded guilty to

indecency with a child and was placed on community supervision in January 2020.

The trial court deferred adjudication of guilt for five years and assessed a $500 fine

and $300 in court costs. In February 2020, the State petitioned to proceed to

adjudication, alleging Appellant had violated the terms of his community supervision.

The State later withdrew the petition after Appellant was ordered to serve a term of

confinement in an intermediate sanction facility.

      In August 2021, the State filed its second petition to proceed to adjudication

alleging that Appellant (1) committed the offense of “Sex Offenders Duty to Register

Life/Annually” and (2) failed to pay supervision fees and costs. At his revocation

hearing on November 15, 2021, Appellant pleaded “not true” to both allegations.

Tarrant County Probation Officer Sophia Badih and Officer Thomas Johnson with

the Fort Worth Police Department’s Sex Offender Registration and Tracking Unit

testified for the State. As factfinder, the trial court found both allegations true and

found Appellant had violated the terms and conditions of his community supervision.

                                           2
The trial court adjudicated Appellant guilty of indecency with a child and sentenced

him to three years’ incarceration.

                           II. Sufficiency of the Evidence

      In his first issue on appeal, Appellant argues that the State’s evidence was

insufficient to show Appellant violated the conditions of his community supervision

by committing the offense of failure to register as a sex offender.

A. Standard of Review

      We review a trial court’s decision to adjudicate guilt with the same standard we

use to review a trial court’s decision to revoke community supervision. See Tex. Code

Crim. Proc. Ann. art. 42A.108(b). In a revocation proceeding, the State must prove by

a preponderance of the evidence that the defendant violated at least one of the terms

and conditions of community supervision. Bryant v. State, 391 S.W.3d 86, 93 (Tex.

Crim. App. 2012); Rickels v. State, 202 S.W.3d 759, 763–64 (Tex. Crim. App. 2006).

The trial court is the sole judge of the witnesses’ credibility and the weight to be given

their testimony, and we review the evidence in the light most favorable to the trial

court’s ruling. Hacker v. State, 389 S.W.3d 860, 865 (Tex. Crim. App. 2013); Cardona v.

State, 665 S.W.2d 492, 493 (Tex. Crim. App. 1984). If the State fails to meet its burden

of proof, the trial court abuses its discretion by revoking the community supervision.

Cardona, 665 S.W.2d at 493–94.




                                            3
B. Failure to Comply with Registration Requirements

      A person commits the offense of failure to comply with sex-offender

registration requirements if the person is required to register and fails to comply with

any requirement of Chapter 62 of the Code of Criminal Procedure. Tex. Code Crim.

Proc. Ann. art. 62.102(a). Under Chapter 62, a person who is required to register as a

condition of community supervision “shall register . . . with the local law enforcement

authority[1] in any municipality where the person resides or intends to reside.” Id. art.

62.051(a). The registration process requires the person to provide “the address at

which the person resides or intends to reside.” Id. art. 62.051(c)(1-a). If the person

does not move to an intended residence within seven days of leaving a previous

residence, the person must report to his community supervision officer and provide

the address of his temporary residence and continue to report weekly until the person

moves to an intended residence. Id. art. 62.051(h). Once a person has registered an

address, if the person later intends to change that address, the person must—within

seven days—report to both the “local law enforcement authority designated as the

person’s primary registration authority” and the person’s community supervision

officer and provide the anticipated move date and new address. Id. art. 62.055(a). The

continuing duty to report also requires the person to report any changes in

employment status—within seven days or the first date the applicable authority allows

      1
        “Local law enforcement authority” means the office of the chief of police of a
municipality, the office of the sheriff of a county in this state, or a centralized
registration authority. Id. art. 62.001(2).

                                           4
the person to report—to the “local law enforcement authority designated as the

person’s primary registration authority.” Id. art. 62.057(b). “[A] person’s job status

changes if [he] leaves employment for any reason . . . or begins employment with a

new employer[.]” Id. art. 62.057(c).

C. Analysis

      As part of his community supervision, Appellant was required to register as a

sex offender in accordance with Chapter 62 of the Code of Criminal Procedure. See

generally Tex. Code Crim. Proc. Ann. Ch. 62.

      Officer Badih testified that she had supervised Appellant since February 2021.

During the ten months Officer Badih supervised Appellant, his registered vehicle was

a 2008 Toyota Camry, and he had registered two addresses. At the time of the

adjudication petition’s filing, Appellant’s registered residence was at a friend’s house in

Fort Worth.

       Officer Johnson testified that he investigated Appellant’s compliance with his

registration requirements. To check for compliance, Officer Johnson visited

Appellant’s registered Fort Worth residence approximately five times over a period of

“months.” Appellant had registered the address with the Fort Worth Police

Department, but Officer Johnson never found Appellant at that residence.

       Regarding Appellant’s employment, Officer Badih testified that Appellant

reported to her in February 2021 that he was working at W Packaging. During the ten

months Officer Badih supervised Appellant, Appellant never reported a change in

                                            5
employment status. Indeed, to Officer Badih’s knowledge, Appellant was still

employed by W Packaging. But Officer Johnson testified that Appellant worked at

SKU2U Fulfillment, a warehouse distribution center in Fort Worth. Officer Johnson

located Appellant’s Toyota Camry at SKU2U’s business address in Fort Worth. The

company’s human resources department confirmed that Appellant had accepted its

employment offer on June 11, 2021. And Officer Johnson testified that Appellant

drove his vehicle to SKU2U Fulfillment and was on shift working at the time he was

arrested in August 2021. However, Appellant had never registered any employment

with the Fort Worth Police Department.

      Based on the witnesses’ testimony, the trial court could have determined

Appellant failed to report the change in his employment status—and therefore failed

to comply with the sex-offender registration requirements. See id. art. 62.057(b);

Mantooth v. State, 269 S.W.3d 68, 77 (Tex. App.—Texarkana 2008, no pet.).

      Notwithstanding the above testimony, Appellant argues he was not required to

register with or report to the Fort Worth Police Department because the Bedford

Police Department was the appropriate local law enforcement authority to whom he

owed the duty to register. Therefore, Appellant argues, because the State did not

present evidence showing he had failed to register with and report to the Bedford

Police Department, rather than Fort Worth, the evidence was insufficient to show he

violated the conditions of community supervision.



                                         6
       Appellant’s initial sex-offender registration paperwork from January 2020 lists a

Bedford location as his physical address and the Bedford Police Department as the

local law enforcement agency for verification of registration. But when Appellant

moved to the Fort Worth address, he registered that address and employment with his

community supervision officer, and he registered the Fort Worth address with the

Fort Worth Police Department. He had not reported a change of address to either the

Fort Worth Police Department or his community supervision officer. See Tex. Code

Crim. Proc. Ann. art. 62.055(a). And no evidence shows that Appellant registered or

intended to register in Bedford. Accordingly, the trial court could have concluded

Fort Worth was the local law enforcement authority to whom Appellant was required

to register and report.

       We overrule Appellant’s first issue.

                          III. Failure to Pay Supervision Fees

       In his second issue, Appellant argues that the revocation of his probation for

failure to pay supervision fees violated his 14th Amendment due process rights

because the trial court did not consider Appellant’s ability to pay, whether the failure

to pay was willful, or alternatives to incarceration. Based on our disposition of

Appellant’s first issue, it is unnecessary for us to address his second issue. See Tex. R.

App. P. 47.1 (requiring appellate courts to hand down opinions that are as brief as

practicable but address every issue raised and necessary to the final disposition of the

appeal); State v. Bernard, 512 S.W.3d 351, 352 (Tex. Crim. App. 2017) (remanding the

                                              7
case to address an alternative issue because it could change the disposition of the

case).

                                    IV. Conclusion

         The trial court did not abuse its discretion by revoking Appellant’s deferred-

adjudication community supervision and adjudicating him guilty of indecency with a

child. We affirm the judgment.

                                                      /s/ Wade Birdwell

                                                      Wade Birdwell
                                                      Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: August 18, 2022




                                            8